DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/23/2022
Claims 1, 4-7, 19, and 20 are cancelled.
Claims 21, 22, 23, 24 are newly presented.
Claims 2, 3, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18 are amended.
Claims 2, 3, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 23, 24 are presented for examination.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Claim Rejections - 35 USC § 101
The Applicant asserts that claim 19 has been cancelled but that claim 23 replaces claim 19. The Applicant points towards paragraph 81 and asserts that paragraph 81 states: 

“a computer readable storage medium, as used herein, is not to be construed as being transitory signal per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”

In response has been considered but it is not persuasive. 
First, claim 23 recites “a computer program product” not “a computer readable storage medium” therefore arguing the meaning of “a computer readable storage medium” is not relevant to the claimed “computer program product.”

Second a review of paragraph 81 does not contain the quotation argued by the Applicant. The Examiner; however, further reviewed the spec and found that paragraph 80 states: 
“the computer readable storage medium can be a tangible device that can retain and store... the computer readable storage medium may be... a non-exhaustive list of more specific examples... a computer readable storage medium, as used herein, is not to be construed as being transitory signal per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

The paragraph provides a list of non-limiting examples of what a “computer readable storage medium... can be” or “may be” but merely providing an incomplete list of examples does not limit the claim. Also, the paragraph simply states what the “computer readable storage medium” isn’t but does not actually define what it is. Because claims must particularly point out and distinctly claim the invention there is a question of clarity. The claim is therefore reciting what it is not being claimed rather than what is being claimed.

Therefore, the Argument is not persuasive. While the rejection of claim 19 is withdrawn because it was cancelled. A new rejection of claim 23 is presented below.

Further, it is the long standing policy of the Office and the Group Art Unit to rely on the use of “non-transitory computer readable medium” with regard to such claims to ensure that the claims are statutory under 35 USC 101. 


Claim Rejections - 35 USC § 112
The Applicant has amended claim 10. The rejection is withdrawn.

Claim Rejections - 35 USC § 103
The arguments are persuasive. The rejections are withdrawn.

End Response to Arguments


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 recites “A computer program product for simulating a system of a plurality of computing systems connected via at least one data packet connection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer system to cause the computer system to perform a method comprising” which encompasses non-statutory categories because “a computer program product” is found to be a computer program per se and the recited “computer readable storage medium” is found to be transitory form of signal transmission which is a signal per se. A computer program (data) propagating as an electrical or electromagnetic signal or carrier wave is not a statutory category. Therefore, the claim is not patent eligible under 35 USC 101.

NOTE: a non-transitory computer readable medium; however, is a statutory category.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146